Citation Nr: 0513232	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-16 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date earlier than November 12, 
1996, for a grant of a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1962 
to May 1966 and from January 1967 to April 1982.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York. 

While the veteran had submitted multiple requests for a 
personal hearing in the course of his appeal, he withdrew his 
request for a personal hearing by a signed statement in 
December 2004, as clarified by his authorized 
representative's statement, also submitted in December 2004.  
He has not subsequently re-asserted a request for a hearing 
to address his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a December 1990 rating action the RO granted the veteran 
service connection for PTSD effective from May 1982, and 
assigned a 10 percent disability rating for that disorder 
effective from June 12, 1984.  By a November 1991 rating 
action the RO granted a 50 percent disability rating for PTSD 
effective from June 24, 1984.  It was noted that statements 
from one doctor showed total disability while other evidence 
showed less disability.  There was notice to the appellant 
with no disagreement filed.  On November 5, 1996 the veteran 
submitted a claim of entitlement to an increased evaluation 
for PTSD and entitlement to TDIU.  The RO in a May 1997 
decision denied an increased evaluation for PTSD, and denied 
TDIU.  By a July 1997 rating action, the RO granted an 
increased evaluation for PTSD to 70 percent disabling, and 
granted TDIU, both effective November 12, 1996, the date of a 
VA examination of the veteran for PTSD.  In August 1997 the 
veteran claimed entitlement to an earlier effective date for 
TDIU, based on the report of an August 1991 VA psychiatric 
medical examination.  

While the August 1991 VA psychiatric examination report did 
not provide much of an assessment of the severity of the 
veteran's PTSD or its impact on his work capacity, it did 
specifically reference three VA psychiatric evaluations, 
dated in March 1984, September 1988, and June 1989, all 
conducted at the Brooklyn VA Medical Center (VAMC) by a 
single VA psychiatrist.  Those psychiatric evaluations 
include an assessment that the veteran's PTSD was of such 
severity as to preclude the veteran from engaging in gainful 
work.  Thus it may be argued, under current legal precedent, 
that the August 1991 VA psychiatric examination raised the 
issue of employability due to the veteran's service-connected 
PTSD.  

Certain medical reports concerning examination, treatment, or 
hospital admission or certain lay evidence may represent an 
informal claim for increased benefits, when the reports 
relate to examination or treatment of a disability for which 
service connection has been previously established. 38 C.F.R. 
§ 3.157(b) (2004); Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992). The date of an outpatient or hospital examination at, 
or admission to, a VA hospital will be accepted as the date 
of receipt of the informal claim. 38 C.F.R. § 3.157(b)(1).

VA is required to accept an informal request for an increased 
rating as a claim, without requiring the veteran "to take 
any additional action in order to perfect that 'claim.'"  
Norris v. West, 12 Vet. App. 413, 421 (1999).  VA must take 
action on a claim for an increased rating that is represented 
by a medical record if the record indicates that the 
disability in question increased in severity.  Id.  When the 
RO considers a claim for an increased disability rating from 
a claimant with a disability rating or ratings that meet the 
minimum schedular criteria for a TDIU and there is evidence 
of unemployability in the claims file or in records outside 
the claims file that are under VA control, a claim for a TDIU 
has been raised and VA must act upon it.  Id.

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), 
where the veteran had submitted evidence of a medical 
disability and made a claim for the highest rating possible, 
and had also submitted evidence of unemployability, the U.S. 
Court of Appeals for the Federal Circuit held that the 
submitted evidence had sufficiently identified the benefit 
sought under 38 C.F.R. § 3.155(a) and that VA was obliged to 
treat the evidence of unemployability as a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU). Id. at 1384.

Thus, in view of this legal precedent, it may be, as argued 
by the veteran, that a prior VA medical evaluation record 
constituted an informal claim for entitlement to TDIU, and it 
may further be the case that because no application form to 
formalized a TDIU claim was responsively sent to the veteran, 
that informal claim remained pending when a more formalized 
claim for TDIU was received.

However, the Board notes that prior to November 12, 1996, the 
veteran did not meet the schedular requirements for a 
consideration of TDIU on a schedular basis pursuant to 
38 C.F.R. §  4.16.  Then as now, total disability ratings for 
compensation are assignable, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a) 
(2004).  However, if there is only one such disability, it 
must be ratable at 60 percent or more, and, if there are two 
or more disabilities, there must be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more, for the 
schedular basis to be met.  38 C.F.R. § 4.16(a).  For the 
period prior to November 7, 1996, if the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and the mental disorder precluded 
securing or following substantially gainful employment, the 
mental disorder was to be assigned a 100 percent schedular 
rating under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c).  These percentage disability requirements were the 
initial schedular requirements for a TDIU claim on a 
schedular basis.  

Because the veteran's 70-percent rating for PTSD has the same 
effective date as that of the TDIU, November 12, 1996, and 
the veteran is not compensably service connected for any 
other disabilities (only also service-connected for a 
pilonidal cyst with a noncompensable rating assigned), the 
claim for TDIU prior to November 12, 1996 would have to be 
considered on an extraschedular basis.  

Where the percentage requirements are not met, entitlement to 
TDIU on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

However, the Board does not have jurisdiction to consider 
claims on an extraschedular basis in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996); See also VAOPGCPREC 6-
96.  Hence, the claim must be remanded for the RO for 
consideration of the earlier effective date claim, including 
on an extraschedular basis as outlined above.  

Accordingly, the case is remanded for the following:

Following any appropriate development, 
the RO must readjudicate the veteran's 
claim for an effective date earlier than 
November 12, 1996 for entitlement to 
TDIU.  In so doing, the RO must consider 
whether informal claims were presented 
by VA examinations and/or medical 
treatment evaluations, as outlined in 
the body of this remand, and whether an 
earlier effective date is thereby 
warranted for TDIU, including 
consideration of a grant of TDIU on an 
extraschedular basis, pursuant to 38 
C.F.R. §§ 3.321(b)(1), 4.16(b).  If any 
determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should then be afforded 
the applicable time to respond.  The 
Board intimates no opinion as to the 
outcome by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



